DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shuji Yoshizaki on 04/25/2022.
The application has been amended as follows: 
1 (Currently Amended).   A pneumatic tire having a tire circumferential direction, a tire width direction perpendicular to the tire circumferential direction, and a tire diametrical direction radially extending, comprising:
a tread portion comprising:
an edge extending along an outer end of the tire width direction of the tread portion; and
a shoulder area in a vicinity of the edge;
a sidewall portion extending from the edge toward a radially inside of the tire diametrical direction, the sidewall portion having a first outer surface, the sidewall portion comprising:
a buttress area in a vicinity of the edge; and
	a block group comprising:
a first block comprising: 
a first shoulder block provided in the shoulder area; and 
a first buttress block having a first radially inside portion and a first radially outside portion positioned outside the first radially inside portion in the tire diametrical direction, the first buttress block provided in the buttress area, the first radially outside portion connected to the first shoulder block, the first radially inside portion connected to a connecting portion 
a second block comprising:
a second shoulder block provided in the shoulder area; and
a second buttress block having a second radially inside portion and a second radially outside portion positioned outside the second radially inside portion in the tire diametrical direction, the second buttress block provided in the buttress area, the second radially outside portion connected to the second shoulder block, the second radially inside portion connected to the connecting portion 
[[a]] the connecting portion to connect the first radially inside portion with the second radially inside portion, the connecting portion being provided below 50% of a length from an upper end position of the first buttress block to a lower end position of the block group with respect to the tire diametrical direction,
wherein the connecting portion has a second outer surface that is higher than a third outer surface of the first radially inside portion the second radially inside portion 
wherein [[the]] an annular rib traverses the first buttress block and the second buttress block such that the annular rib is spaced from the connecting portion via a part of the first buttress block
, wherein the lug groove extends continuously from a portion between a radially outermost portion of the first buttress block and a radially outermost portion of the second buttress block to the annular rib.

2 (Currently Amended).  The pneumatic tire according to claim 1, 
wherein the sidewall portion further comprises [[an]] the annular rib annularly and entirely extending along the tire circumferential direction, 
wherein the annular rib is provided radially outside the connecting portion.

3 (Previously Presented).  The pneumatic tire according to claim 1, wherein the first radially inside portion is located radially innermost of the first buttress block; and the second radially inside portion is located radially innermost of the of the second buttress block.

	4 (Currently Amended).  The pneumatic tire according to claim 1, wherein a plurality of block groups are provided, each of the block groups being the block group,
adjacent two of the block groups are spaced from each other via [[a]]the lug groove.

	5 (Previously Presented).  The pneumatic tire according to claim 1, wherein a plurality of block groups are provided, each of the block groups being the block group,
wherein the connecting portion of one of the block groups is extended along the edge to reach the connecting portion of another of the block groups.  

	6 (Previously Presented).    The pneumatic tire according to claim 1, wherein a width of the connecting portion in the tire diametrical direction is 30% to 50% of the length of the block group.

	7 (Cancelled).  

8 (Cancelled).  

9 (Cancelled).  

10 (Cancelled).  

11 (New). A pneumatic tire having a tire circumferential direction, a tire width direction perpendicular to the tire circumferential direction, and a tire diametrical direction radially extending, comprising:
a tread portion comprising:
an edge extending along an outer end of the tire width direction of the tread portion; and
a shoulder area in a vicinity of the edge;
a sidewall portion extending from the edge toward a radially inside of the tire diametrical direction, the sidewall portion having a first outer surface, the sidewall portion comprising:
a buttress area in a vicinity of the edge; and
	a block group comprising:
a first block comprising: 
a first shoulder block provided in the shoulder area; and 
a first buttress block having a first radially inside portion and a first radially outside portion positioned outside the first radially inside portion in the tire diametrical direction, the first buttress block provided in the buttress area, the first radially outside portion connected to the first shoulder block, the first radially inside portion comprising: 
a first circumferentially outside part and a first circumferentially inside part, the first circumferentially outside part being more away from the second buttress block in the tire circumferential direction than the first circumferentially inside part, the first circumferentially inside part located radially innermost of the first buttress block in the tire diametrical direction; 
a second block comprising:
a second shoulder block provided in the shoulder area; and
a second buttress block having a second radially inside portion and a second radially outside portion positioned outside the second radially inside portion in the tire diametrical direction, the second buttress block provided in the buttress area, the second radially outside portion connected to the second shoulder block, the second radially inside portion comprising: 
a second circumferentially outside part and a second circumferentially inside part, the second circumferentially outside part being more away from the first buttress block in the tire circumferential direction than the second circumferentially inside part, the first buttress block being spaced apart from the second buttress block via a lug groove, the second circumferentially inside part located radially innermost of the first buttress block in the tire diametrical direction; and
a connecting portion to connect the first circumferentially inside part of the first radially inside portion with the second circumferentially inside part of the second radially inside portion,
wherein the connecting portion has a second outer surface that is higher than a third outer surface of the first radially inside portion or a fourth outer surface of the second radially inside portion, each of the second outer surface, the third outer surface, and the fourth outer surface being upraised from the first outer surface,
wherein an annular rib traverses the first buttress block and the second buttress block such that the annular rib is spaced from the connecting portion via a part of the first buttress block[[.]], wherein the lug groove extends continuously from a portion between a radially outermost portion of the first buttress block and a radially outermost portion of the second buttress block to the annular rib.

12 (New).    The pneumatic tire according to claim 11, wherein the connecting portion extends in the tire circumferential direction to connect the first circumferentially outside part with the second circumferentially outside part such that the connecting portion is positioned to connect an entire of the first radially inside portion and the second radially inside portion. 

13 (New).    The pneumatic tire according to claim 11, wherein the first shoulder block continued from the first buttress block is spaced apart from the second shoulder block continued from the second buttress block via the lug groove.
Allowable Subject Matter
Claims 1-6, 11-13 are allowed. The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record Yamakawa (US 2019/0016179 A1) discloses a pneumatic tire to include the use of: an edge E which extends along an outer end of the tire width direction of the tread portion, and a shoulder area T in a vicinity of the edge; a sidewall portion extending from the edge toward a radially inside of the tire diametrical direction, the sidewall portion having a first outer surface, the sidewall portion comprising: a buttress area S in a vicinity of the edge. And a block group comprising: a first block comprising: a first shoulder block provided in the shoulder area; and a first buttress block provided in the buttress area; the first buttress block continued from the first shoulder block and extending toward a first radially inside portion of the tire diametrical direction of the first buttress block; a second block comprising: a second shoulder block provided in the shoulder area T; and a second buttress block provided in the buttress area S, the second buttress block continued from the second shoulder block and extending toward a second radially inside portion of the tire diametrical direction of the second buttress block; and a connecting portion and rib portion.
However, the prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the structural limitations of: wherein the lug groove extends continuously from a portion between a radially outermost portion of the first buttress block and a radially outermost portion of the second buttress block to the annular rib.
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art of record, whether taken alone or in combination, does not render obvious the cumulative limitations of claim 1 and are allowable for the same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Friday 8:00AM--5:00 pm Alternate Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749